DETAILED ACTION
This office action is responsive to the amendment filed 2/18/2022.  As directed claims 1-5 and 7-9, 18, and 19 have been amended, claim 26 have been canceled, and no claim 33 has been added.  Thus claims 1-25 and 27-33 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-23 and 27-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amarasinghe (2007/0169777) in view of Newman et al. (2011/0220113).
Regarding claim 1, Amarasinghe discloses an interface comprising: a mask (100); a headgear (40); a connection between said mask (100) and said headgear (40) comprising an elastic elongate element (20,30) ([0033] lines 1-10 disclose the straps are formed from BREATH-A-PRENE which is relatively elastic and extensible, see also [0024] lines 1-2) and a substantially inelastic elongate element  (62) ([0041] lines 1-7 discloses an inextensible material), and an adjustment mechanism (i.e. mask strap attachment points as adjustment mechanism.  Alternatively the combination of hook material 22 and the mask strap attachment points as adjustment mechanism) operable to alter at least part of the a length (i.e. relative distance) of the substantially inelastic elongate element of the connection (i.e. as shown in fig. 1, the length of the elongate straps 20, 30 including the attached inelastic material is altered by looping the straps through the mask attachment points and tightening thereby altering the length/distance between the mask and the headgear; see [0032] lines 1-8), wherein a length (material length) of the elastic elongate elements of the connection are not adjustable other than by stretching of the material (i.e. the elastic material can be lengthened by stretching and the material is stretched to pull through the mask attachment points; see [0018] lines 1-5, [0024] lines 1-2 disclose elastic strap.  Thus, the material is stretched to adjust the material length), such that the length of the elastic elongate element of the connection is not adjustable by the adjustment mechanism (i.e. the adjustment mechanism does not stretch the elongate material to adjust the length of the material.  The material length is only adjusted by stretching and relaxing due to its elasticity).
 Amarasinghe discloses the attaching the inelastic element to the elastic element ([0041] lines 1-7) but does not specifically disclose the elastic elongate element  comprising a passage configured to receive at least a portion of the substantially inelastic elongate element.  However, Newman teaches the elastic/stretchable elongate element (140, 150) comprising a passage configured to receive at least a portion of the substantially inelastic elongate element ([0097] lines 1-5, [0099] lines 1-8 disclose the inelastic element is encapsulated within the stretchable element 150.  Thus, the encapsulated space as passage receives the inelastic elongate element).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inelastic element of Amarasinghe to be encapsulated within an elastic material passage as taught by Newman to provide the advantage of enhanced securement of the inelastic element for enhanced durability.
Regarding claim 2, Amarasinghe discloses the mask has left (left side) and right (right side) sides, and the headgear (40) has left and right sides, said connection includes a first connection (left connection 20) between the left side of the mask and the left side of the headgear, and a second connection (right connection 20) between the right side of the mask and the right side of the headgear, the first and second connections comprising an elastic elongate element (material of straps 26) ([0033] lines 1-10 disclose the straps are formed from BREATH-A-PRENE which is relatively elastic and extensible) and a substantially inelastic elongate element  (62) ([0041] lines 1-7 discloses an inextensible material).  The modified Amarasinghe discloses each elastic/stretchable elongate element (140, 150; fig. fig.4 of Newman) comprising a passage configured to receive at least a portion of the substantially inelastic elongate element ([0097] lines 1-5, [0099] lines 1-8 of Newman disclose the inelastic element is encapsulated within the stretchable element 150).
Regarding claim 3, Amarasinghe discloses first and second adjustment mechanisms (i.e. upper mask strap attachment points) operable to affect at least part of the a length of the substantially inelastic elongate element of the connection (i.e. as shown in fig. 1, the length/distance of the elongate straps 20 including the attached inelastic material is affected by looping the straps through the mask attachment points and tightening thereby affecting the length between the mask and the headgear; see [0032] lines 1-8).
Regarding claim 4, Amarasinghe discloses  a third connection (left connection 30) between the left side of the mask and the left side of the headgear, and a fourth connection (right connection 30) between the right side of the mask and the right side of the headgear, the third and fourth connections (30) each comprising an elastic elongate element (material of straps 26) ([0033] lines 1-10 disclose the straps are formed from BREATH-A-PRENE which is relatively elastic and extensible) and a substantially inelastic elongate element  (62) ([0041] lines 1-7 discloses an inextensible material).  The modified Amarasinghe discloses each elastic/stretchable elongate element (140, 150; fig. fig.4 of Newman) comprising a passage configured to receive at least a portion of the substantially inelastic elongate element ([0097] lines 1-5, [0099] lines 1-8 of Newman disclose the inelastic element is encapsulated within the stretchable element 150).
Regarding claim 5, Amarasinghe discloses a third adjustment mechanism (lower left mask connection) operable to affect or adjust at least part of the a length of the substantially inelastic elongate element of the third connection, and a fourth adjustment mechanism (lower right) operable to affect or adjust at least part of the a length of the substantially inelastic elongate element of the fourth connection (i.e. as shown in fig. 1, the length of the elongate straps 30 including the attached inelastic material is  adjusted by looping the straps through the mask attachment points and tightening thereby varying the length between the mask and the headgear; see [0032] lines 1-8).
Regarding claim 6, Amarasinghe discloses the first and second connections (20) connect between an upper portion of the mask and an upper portion of the headgear, and the third and fourth connections (30) connect between a lower portion of the mask and a lower portion of the headgear (as shown, the straps include upper and lower straps).
Regarding claims 7 and 8, Amarasinghe discloses the first and second adjustment mechanisms (upper mask strap attachment points) are operable to adjust the length of the substantially inelastic elongate elements of the first and second connections (20), and the third and fourth adjustment mechanisms (lower mask strap attachment points)  are operable to adjust the length of the substantially inelastic elongate elements of the third and fourth connections (30) (i.e. as shown in fig. 1, the length of the elongate straps 20, 30 including the attached inelastic material is  adjusted by looping the straps through the mask attachment points and tightening thereby varying the length between the mask and the headgear; see [0032] lines 1-8; the inelastic element being connected with the straps and thus also adjustable with the strap).
Regarding claim 9, Amarasinghe discloses the first, second, third, and fourth adjustment mechanisms  are each located on the mask (as shown, the mask strap attachment points are located on the mask).
Regarding claim 10, Amarasinghe discloses the connection (20, 30) between the mask and the headgear has a first adjustable mode (not fixed) wherein a length of the connection can be adjusted and a second fixed mode (fixed with hook and loop material) wherein a length of the connection cannot be substantially increased ([0036] lines 1-20, [0037] lines 1-5 disclose use of hook and loop material to fix the length of the strap after adjustment).
Regarding claim 11, Amarasinghe discloses the connection comprises a right side connection (right straps) and a left side connection (left straps), and wherein the length of the right side connection and the left side connection can each be adjusted in the first adjustable mode, and the a length of the right side connection and the left side connection cannot be substantially increased in the second fixed mode (([0036] lines 1-20, [0037] lines 1-5 disclose use of hook and loop material to fix the length of the strap after adjustment).
Regarding claim 12, Amarasinghe discloses the adjustment mechanism (hook material 22 and mask attachment points) is of a locking type having at least two modes, wherein a. in a first locking mode (fixed) the length of said substantially inelastic elongate element cannot be lengthened, and in a second un-locking mode the length of said substantially inelastic elongate element can be lengthened ([0036] lines 1-20, [0037] lines 1-5 disclose use of hook and loop material to fix the length of the strap after adjustment around the mask attachment points; the inelastic element being connected with the straps and thus also adjustable with the strap).
Regarding claim 13, Amarasinghe discloses the elastic elongate element is configured to provide a retention force to hold the mask on a wearer face in said first locking mode (fixed) ([0018] lines 1-5, [0016] lines 1-10 disclose holding and securing the mask and counterbalancing against CPAP forces).
Regarding claim 14, Amarasinghe discloses the elastic elongate element is configured to provide a retention force to hold the mask on a wearer face in said second un-locking mode (not fixed) ([0018] lines 1-5, [0016] lines 1-10 disclose holding and securing the mask and counterbalancing against CPAP forces.  Thus, the strap can hold the mask with a user holding the straps before the straps are fixed with the hook material).
Regarding claim 15, Amarasinghe discloses a headgear (40) but does not specifically disclose the headgear is less extensible than the elastic elongate elements element of the connection.  However, Newman teaches in fig. 8 the headgear (150) is less extensible than the elastic elongate elements (145) of the connection ([0099] lines 1-8 disclose including a rigidizer in the headgear such that it is less extensible than the strap). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the headgear of Amarasinghe to include a rigidiser as taught by Newman to provide the advantage of enhanced stability and support on the head.
Regarding claim 16, Amarasinghe discloses a headgear (40) but does not specifically disclose the headgear is less extensible than the connection.  However, Newman teaches in fig. 8 the headgear (150) is less extensible than the elastic elongate elements (145) of the connection ([0099] lines 1-8 disclose including ridiser in the headgear such that it is less extensible than the strap). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the headgear of Amarasinghe to include a rigidiser as taught by Newman to provide the advantage of enhanced stability and support on the head.
Regarding claim 17, Amarasinghe discloses at least a portion of an operative length of said substantially inelastic elongate element can be shortened (i.e. manually) when said locking adjustment mechanism is in said first locking mode (i.e.as shown the strap extends from the side and thus can be manually pulled by a user from the side when the strap is fixed with the hook and loop material but not completely tightened).	
Regarding claim 18, Amarasinghe discloses the first and second connections (20) pass around the a side of a user's head and are located above a user's ear, and the third and fourth connections (30)  pass around the side of the user's head and are located below a user's ear.
Regarding claim 19, Amarasinghe discloses the first adjustment mechanism and the second adjustment mechanism mechanism(s) are each one of: a post and hole (as shown, the mask attachment points include an upstanding post with an aperture for passing the straps).
Regarding claims 20 and 22, Amarasinghe discloses the elastic elongate element and the substantially inelastic elongate element of the first connection (20) are attached to the mask and the headgear at a first substantially coinciding attachment location (i.e. the elastic an inelastic elements are attached to each other and thus coincide at the attachment point to the mask and headgear), and the elastic elongate element and the substantially inelastic elongate element of the second connection (20) are attached to the mask and the headgear at a second substantially coinciding attachment location ((i.e. the elastic an inelastic elements are attached to each other and thus coincide at the attachment point to the mask and headgear)
Regarding claims 21 and 23, Amarasinghe discloses the elastic elongate element and the substantially inelastic elongate element of the third and fourth connection (30) are attached to the mask and headgear at substantially coinciding attachment locations (i.e. the elastic an inelastic element are attached to each other and thus coincide at the attachment point to the mask and of the headgear).
Regarding claims 27 and 28, Amarasinghe discloses a retention force provided by the elastic elongate elements element of the connection is sufficient to retain the mask on a user's face during fitting and assist sealing the mask during use ([0018] lines 1-5, [0016] lines 1-10 disclose holding and securing the mask and counterbalancing against CPAP forces.  Thus, the strap can hold the mask with a user holding the straps before the straps are fixed with the hook material).
Regarding claim 29, Amarasinghe discloses the mask is one of: an oral nasal mask (fig. 1 shows a full-face mask).
Regarding claims 30 and 31, the modified Amarasinghe discloses the elastic elongate elements element and the substantially inelastic elongate elements element are integrated one within the other wherein the passage runs within a substantial length of the elastic elongate element ([0097] lines 1-5, [0099] lines 1-8 of Newman disclose the inelastic element is encapsulated within the stretchable element 150 for a substantial length.  Thus, the encapsulated space as passage receives the inelastic elongate element and is integrated).
Regarding claim 32, Amarasinghe discloses the substantially inelastic elongate elements are also configured to resist compressive forces along the length of the substantially inelastic elongate element ([0042] lines 1-7 disclose stiffening to make the strap less floppy and thereby less compressible along the length; the stiffening material thereby resisting compression).
Regarding claim 33, the modified Amarasinghe discloses (see figs. 7-9 of Newman) the substantially inelastic elongate element is configured to move within the passage of the elastic elongate element ([0097] lines 1-5, [0099] lines 1-8 disclose the inelastic element is encapsulated within the stretchable element 150 thereby substantially reducing the stretch.  Thus, the stretchable fibers are able to at least slightly move around element 155 due to their elasticity resulting is slight movement of rigidiser within the stretchable material fibers due to relative movement of the stretchable fibers).

Claims 24 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amarasinghe in view of Newman, as applied to claim 1 above, and further in view of McDaniel (2008/0052806).
Regarding claim 24, Amarasinghe substantially teaches the claimed invention except for wherein the length of the elastic elongate elements element of the connection can be stretched to between approximately 1.5 times and 3 times their its un-stretched length.  However, McDaniel teaches the elastic elongate element can be stretched to1.5 to 3 times its unstretched length ([0023] last 5 lines discloses 2 to 3 times its relaxed length which is a range within the claimed range).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to manufacture the elastic elements of Amarasinghe to be stretchable to 2-3 times its relaxed length as taught by McDaniel to provide the advantage of enhanced ease of fitting different sized users and enhanced elastic retention force.
Regarding claim 25, the modified Amarasinghe subs discloses stretching 2-3 times its length ([0023] last 5 lines of McDaniel) but does not specifically disclose stretching to approximately double its length.  However, McDaniel discloses stretching 2-3 times its length which is a range which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to manufacture the elastic elements of Amarasinghe to be stretchable to 2 times its relaxed length to provide the advantage of enhanced elastic retention force.  In addition, it has been held that where the general conditions of a claim are known it is not inventive to determine optimum or workable ranges by routine experimentation.

Response to Arguments







Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 last paragraph through page 8 last paragraph that the Amarasinghe does not teach the newly added limitation of the elastic elements not being adjusted  by the adjustment mechanism.  Examiner respectfully disagrees.  The material of the inelastic element (62) cannot be shortened or lengthened by the adjusted mechanism but the relative distance as length can be altered (i.e. as shown in fig. 1, the length of the elongate straps 20, 30 including the attached inelastic material is altered by looping the straps through the mask attachment points and tightening thereby altering the length/distance between the mask and the headgear; see [0032] lines 1-8). The material length of the elastic elongate elements of the connection is not adjustable other than by stretching of the material (i.e. the elastic material can be lengthened by stretching and the material is stretched to pull through the mask attachment points; see [0018] lines 1-5, [0024] lines 1-2 disclose elastic strap.  Thus, the material is stretched to adjust the material length), such that the length of the elastic elongate element of the connection is not adjustable by the adjustment mechanism (i.e. the adjustment mechanism does not stretch the elongate material to adjust the length of the material.  The material length is only adjusted by stretching and relaxing due to its elasticity).  Thus, Amarasinghe teaches these limitations as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785